Name: Commission Regulation (EC) NoÃ 1393/2006 of 21 September 2006 determining the extent to which applications lodged in September 2006 for import licences for certain poultrymeat products under the regime provided for in Council Regulation (EC) NoÃ 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products can be accepted
 Type: Regulation
 Subject Matter: animal product;  international trade;  tariff policy
 Date Published: nan

 22.9.2006 EN Official Journal of the European Union L 261/15 COMMISSION REGULATION (EC) No 1393/2006 of 21 September 2006 determining the extent to which applications lodged in September 2006 for import licences for certain poultrymeat products under the regime provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1431/94 of 22 June 1994, laying down detailed rules for the application in the poultrymeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products (1) and in particular Article 4(4) thereof, Whereas: The applications for import licences lodged for the period from 1 October to 31 December 2006 are greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution, HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for the period 1 October to 31 December 2006 submitted pursuant to Regulation (EC) No 1431/94 shall be met as referred to in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 October 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 156, 23.6.1994, p. 9. Regulation as last amended by Regulation (EC) No 1255/2006 (OJ L 228, 22.8.2006, p. 3). ANNEX Order No Percentage of acceptance of import licences submitted for the period of 1 October to 31 December 2006 09.4410 1,038422 09.4411  09.4412 1,069518 09.4420 2,222222 09.4421 34,482758 09.4422 3,421727  : No application for a licence has been sent to the Commission.